Citation Nr: 1533271	
Decision Date: 08/05/15    Archive Date: 08/11/15

DOCKET NO.  13-01 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an earlier effective date, prior to May 27, 2011, for the grant of service connection for an anxiety disorder. 

2.  Entitlement to an increased rating for service-connected anxiety disorder in excess of 30 percent prior to November 19, 2013. 

3.  Entitlement to an increased rating for service-connected anxiety disorder in excess of 50 percent since November 19, 2013.  

4.  Entitlement to an increased rating for service-connected coronary artery disease, status post myocardial infarction, due to herbicide exposure in excess of 30 percent from November 1, 2013.   

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  



REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran, J.C., and J.C.


ATTORNEY FOR THE BOARD

Betty Lam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1964 to August 1967.  

These matters come before the Board of Veterans' Appeal (Board) on appeal from rating decisions of the Regional Office (RO) of the Department of Veterans Affairs (VA) in Jackson, Mississippi.  In an August 2011 rating decision, the RO granted service connection for an anxiety disorder, not otherwise specified (NOS) at 30 percent effective May 27, 2011.  In a December 2013 rating decision, the RO granted service connection for coronary artery disease, status post myocardial infarction at 100 percent effective September 10, 2013 and 30 percent effective November 1, 2013.  In an April 2014 rating decision, the RO continued a 30 percent evaluation for the Veteran's service-connected coronary artery disease, status post myocardial infarction.  In an October 2014 rating decision, the RO granted an increased rating for service-connected anxiety disorder to 50 percent effective November 19, 2013 and confirmed the effective date of May 27, 2011 for the grant of service connection.  

Thereafter, in April 2015, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in Jackson, Mississippi.  The Board notes that in a December 2014 correspondence, the Veteran requested to withdraw the appeal for entitlement to an earlier effective date prior to May 27, 2011 for the grant of service connection for an anxiety disorder.  However, at the Board hearing, he contended that the issue was still on appeal.  The Board will proceed with his appeal of this issue.  A transcript of this hearing was prepared and associated with the claims file.  

In an October 2014 correspondence, the Veteran withdrew his claim for TDIU.  However, at the April 2015 Board hearing, he testified that he believed he is unable to work due to his service-connected anxiety disorder and heart disorder, and thus a claim for TDIU is included in the present appeal.  See Rice v. Shinseki, 22. Vet. App. 447 (2009).  

There was additional evidence added to the record after the issuance of the October 2014 supplemental statement of the case.  The evidence continues to show the severity of symptomatology associated with the Veteran's psychiatric disability that is reflected in the evidence associated with the claims file prior to the October 2014 supplemental statement of the case.  Thus, the Board finds that this additional evidence is not pertinent such that solicitation of a waiver is necessary as set forth in 38 C.F.R. § 20.1304(c). 

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

The issues of entitlement to a higher rating for service-connected coronary artery disease, status post myocardial infarction, due to herbicide exposure, rated at 30 percent from November 1, 2013 and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  On May 27, 2011, the RO received the Veteran's informal claim for entitlement to service connection for PTSD.  

2.  The Veteran is in receipt of an effective date of May 27, 2011, for the grant of service connection for an anxiety disorder, which is consistent with the evidence then of record and consistent with the law and regulation in effect.  

3.  For the entire appeal period, the Veteran's anxiety disorder results in occupational and social impairment with reduced reliability and productivity due to such symptoms as anxiety; depressed mood; chronic sleep impairment; loss of appetite; avoidance; isolative behavior; poor energy; irritability or outbursts; and GAF scores of 65 and 55.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than May 27, 2011, for a grant of service connection for an anxiety disorder have not been met.  38 U.S.C.A. §§ 1155, 5110, 5111 (West 2014); 38 C.F.R. §§ 3.31, 3.151, 3.155, 3.400 (2014). 

2.  The criteria for a 50 percent rating, but not higher, for an anxiety disorder have been met for the period prior to November 19, 2013.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.126, 4.130, Part 4, Diagnostic Code 9413 (2014).

3.  The criteria for a rating in excess of 50 percent for an anxiety disorder have not been met for the period beginning November 19, 2013.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.126, 4.130, Part 4, Diagnostic Code 9413 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Duties

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claim of entitlement to an effective date earlier than May 27, 2011 for the grant of service connection for an anxiety disorder and higher rating for service-connected anxiety disorder, rated at 30 percent prior to November 19, 2013 and 50 percent since November 19, 2013.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).

A.  Duty to Notify

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information
and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Compliance with the first element requires notice of the five service connection elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C.A. § 5103(a); see also Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  

For an increased disability rating claim, VA is required to provide the Veteran with generic notice, that is, the type of evidence needed to substantiate the claim.  This includes evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

However, for earlier effective date claims, where, as here, entitlement to disability benefits has been granted and an initial or increased rating has been assigned, the original claim has been more than substantiated, as it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for entitlement to benefits has been substantiated, the filing of a notice of disagreement with the rating or effective date of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dingess, 19 Vet. App. at 490-491; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

In this regard, a letter sent to the Veteran in June 2011 provided the notice required under the VCAA, including the evidence and information necessary to substantiate his claims on appeal, his and VA's respective responsibilities in obtaining such evidence and information, and the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.; Vazquez-Flores, supra.

B.  Duty to Assist

The Board also concludes VA's duty to assist in obtaining records has been satisfied.  The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent evidence associated with the claims file consists of service treatment records, VA and private treatment records, social security administration (SSA) records, the Veteran's statements and May 2015 Board hearing testimony.  

The RO arranged for the Veteran to undergo a VA examination in August 2011 and November 2013 for his service-connected anxiety disorder.  The Board finds that the resulting examination reports are adequate for the purpose of determining entitlement to an increased rating for his service-connected disability.  The reports indicated that the examiners conducted a review of the claims file as well as elicited from the Veteran his history of complaints and symptoms, and the examination reports provide pertinent clinical findings detailing the results of the examinations to allow for effective evaluation of the Veteran's disability.  For these reasons, the Board concludes that the examination reports in this case provide an adequate basis for a decision.

Further, neither the Veteran nor his representative have made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the merits of the issue addressed in this decision, and has not argued that any error or deficiency in the accomplishment of the duty to assist has prejudiced the Veteran in the adjudication of his appeal.

Finally, in April 2015, the Veteran was provided an opportunity to set forth his contentions during the Travel Board hearing before the undersigned Veterans Law Judge.  A Veterans Law Judge who chairs a hearing must fulfill two duties: (1) a duty to fully explain the issues still outstanding that are relevant and material to substantiating the claim and (2) a duty to suggest that a claimant submit evidence on an issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488, 492, 496 (2010).  During the April 2015 hearing, the undersigned identified the issues on appeal, solicited information regarding the basis for the Veteran's earlier effective date and increased rating claims.  Additionally, the Veteran's testimony as to why he believes he is entitled to an earlier effective date and an increased rating was provided.  Therefore, not only was the issue explained in terms of the scope of the claim, but the outstanding issues material to substantiating the claim were also fully discussed.  See Bryant, 23 Vet. App. at 497 .

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield  v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that the duties to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.  

II.  Earlier Effective Date

The Veteran contends that an effective date earlier than May 27, 2011, for the grant of service connection for an anxiety disorder is warranted.  The Veteran essentially contends that he began experiencing symptoms associated with anxiety disorder dating back to his separation from service.  At the April 2015 Board hearing, the Veteran testified that he began experiencing symptoms of "nightmares and stuff" as early as five years after separation from service and that he remembered filing a claim once his doctor told him he was unable to work, but could not recall the date or details of the reported claim.  

Under the laws administered by VA, the effective date based on an initial claim for compensation is the day following separation from active service or date entitlement arose if the claim is received within one year after separation from service; otherwise, date of receipt of claim, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2).

VA must look to all communications from a claimant that may be interpreted as applications or claims - formal and informal - for benefits and is required to identify and act on informal claims for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1377 (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  The Board shall consider all information and lay and medical evidence of record. 38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

On May 27, 2011, the RO received the Veteran's informal claim for PTSD.  Based upon that claim, the RO afforded the Veteran a VA psychiatric examination in August 2011 which revealed a diagnosis of generalized anxiety disorder related to service instead of PTSD.  

By an August 2011 rating decision, the RO granted service connection for an anxiety disorder, effective May 27, 2011, the date of receipt of the informal claim for service connection.  

In a December 2011 notice of disagreement, the Veteran's representative argued that the "Regional Office did not assess [the Veteran's] condition in conjunction with his military service.  Therefore, [the Veteran] disagrees with the rating.  [He] also seeks an earlier effective date."  

At the April 2015 Board hearing, the Veteran testified that he put in a claim once his doctor told him that he was not able to work anymore.  However, he could not recall the date or any details of when he filed an earlier claim.  

The Board has reviewed all communications in the claims file prior to the May 27, 2011 claim.  The Board must read a Veteran's claim and documents in a liberal manner to identify and adjudicate all reasonably raised claims.  A review of the record in this case does not show that the Veteran expressly raised a claim of entitlement to service connection for any psychiatric condition, to include PTSD or anxiety disorder, prior to the claim received on May 27, 2011.  Nor does the record indicate a claim that could be reasonably construed as a service connection claim for any acquired psychiatric disorder, prior to May 27, 2011.  

Although the record clearly reflects that the Veteran had been treated for depression and alcoholism for many years after service, as early as July 2008, it does not contain a claim from the Veteran expressing his intent to seek compensation for the disorder until May 27, 2011.  While there may have been evidence that the Veteran had an acquired psychiatric disorder that was caused by service prior to May 2011, this is not synonymous with filing a claim for service connection for an acquired psychiatric disorder.  See Brannon v. West, 12 Vet. App. 32, 35, (1998) ("The mere presence of the medical evidence does not establish an intent on the part of the [claimant] to seek . . . service connection. . . .").  Moreover, the mere mention of a condition in a medical record alone cannot be construed as a claim for service connection.  See MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations requires a claimant to have an intent to file a claim for VA benefits).  As such, prior to May 27, 2011, the record contained no evidence indicating that the Veteran had a claim of service connection for an acquired psychiatric disorder.  The Board reasonably concludes that the Veteran's May 27, 2011 informal claim was the first attempt to notify VA that he was seeking service connection for an acquired psychiatric condition.  See Bastien v. Shinseki, 599 F.3d 1301, 1306 (Fed. Cir. 2010).  In summary, the Board concludes that an earlier effective date than May 27, 2011, for a grant of service connection for an anxiety disorder is not warranted.

III.  Increased Rating 

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155 ; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  While the Veteran's entire history is reviewed when making a disability determination, where service connection has already been established and an increase in the disability rating is at issue, it is a present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Court has held that, in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary. 

Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the Veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, are expected in all instances.  38 C.F.R. § 4.21.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disability.  38 C.F.R. § 4.14.  It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

Anxiety Disorder 

The Veteran seeks entitlement to a higher rating in excess of 30 percent prior to November 19, 2013 and in excess of 50 percent thereafter.  

By way of background, an August 2011 rating decision granted service connection for an anxiety disorder, not otherwise specified, at 30 percent effective May 27, 2011- the date of receipt of his informal claim for PTSD.  In December 2011, the Veteran filed a notice of disagreement as to the rating and effective date.  In December 2012, the RO issued a statement of the case and the Veteran filed a substantive appeal (via a VA Form 9) in January 2013.  In an October 2014 rating decision and supplemental statement of the case (SSOC), the RO granted an increased rating to 50 percent for service-connected anxiety disorder effective November 19, 2013.  

The Veteran's anxiety disorder, not otherwise specified, is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9413 (2014).  Under the General Rating Formula For Mental Disorders, to include anxiety disorder, a 10 percent rating is assigned for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  

A 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactory, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; or mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity, due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete task), impaired judgment, impaired abstract thinking, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.  Id.

Consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  See 38 C.F.R. § 4.126(a).  Furthermore, when evaluating the level of disability arising from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  It is necessary to evaluate a disability from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2 (2014).

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  While the Rating Schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130 (2013).  The Board also notes, however, that the GAF scale was removed from the more recent DSM-5 for several reasons, including its conceptual lack of clarity, and questionable psychometrics in routine practice.  See DSM-5, Introduction, The Multiaxial System (2013).  

Background 

The pertinent evidence of record includes VA treatment records, VA examination reports, the Veteran's lay statements and Board hearing testimony.  

VA treatment records from the Memphis VA Medical Center (VAMC) revealed that the Veteran began treatment for alcoholism in July 2008 and was found negative for PTSD.  

A May 2011 psychiatric note provided that the Veteran complains of depressed mood, lack of interest, energy, sleep, poor concentration, low esteem, passive thoughts, nightmares, intrusive thoughts, flashbacks, hypervigilance, numbing, social isolation and complaints of raising his grandson who is rebellious.  The Veteran reported having three to four drinks each night because he is unable to sleep and refuses to take medication.  

On mental status examination, the Veteran was found casually dressed, had good eye contact and was cooperative and appropriate.  He found that the Veteran's speech was normal, his affect was irritable and his mood was dysthymic.  The Veteran denied hallucinations, paranoid/grandiose ideations or suicidal or homicidal ideation.  The Veteran was also noted to be oriented in all three spheres.  The examiner provided a diagnosis of depression, PTSD and alcohol dependence.    

The Veteran was afforded a VA examination in August 2011.  The examiner noted that the Veteran served in Vietnam and has a combat medical badge which is a conceded stressor.  The examiner referenced a July 2008 VA treatment record which contains the Veteran's report of nightmares and flashbacks that do not occur as often as they once did and a March 2010 psychology note providing symptoms of paranoia and psychosis around the time of returning from Vietnam.  The Veteran's "life stress" included his daughter being in and out of treatment facilities and in conflict with the Veteran and the authorities.  The Veteran was diagnosed with major depression and alcoholism.  He referenced an August 2008 treatment record that attributed his depression to his daughter's substance abuse problems and mental health problems.  The Veteran reported drinking alcohol since returning from Vietnam and had attended alcohol rehabilitation treatment twice in 1987.  The Veteran reported to the examiner that he felt depressed for "years and years and years" which he attributes to his wife's health, raising his grandson and being concerned for his daughter.  He denied suicidal thoughts and hearing voices, but said that the "voices persisted for about 2 years."  The Veteran reports that he changes his clothes daily because he no longer works.  

With regards to his medical history, the Veteran reported having a breakdown and hearing voices in 1967.  With regards to his marital and family relationships, the Veteran reported that he had been married three times with two marriages ending in divorce.  The Veteran has been married to his current wife since 1996.  He described his current marriage as "not 100% good because [of his] drinking and she takes a lot of medication and she's had trouble with her medication and [they] more or less put up with one another because [they] need one another."  

With regards to social relationships, the Veteran reported playing golf once or twice a year with friends.  The Veteran reported spending his free time at the VFW or watching television, doing yardwork, taking his grandson to the movies, or going out to eat about once a week.  

With regard to his employment history, the Veteran reported that he worked 33 years for the fire department despite being known to have a drinking problem and sent to rehab twice.  He noted that he maintained employment after treatment and continued alcoholism.  The Veteran described his relationship with his co-workers as "fine" but that he no longer has a close connection with them since his retirement in 2001 when he was eligible based on age or duration of employment.  The Veteran reported a history of suicide attempts after separation from service by taking pills prescribed for hearing voices and he was admitted to the emergency room for three or four days.  The Veteran also reported a history of violence by engaging in two bar fights in the mid-1990s.  

On mental status examination, the Veteran was noted to be clean, neatly groomed, appropriate and casually dressed.  The Veteran's mood was "good" and his affect was normal.  The Veteran's speech was described as spontaneous, clear and coherent and his psychomotor activity was unremarkable.  The Veteran's thought process was circumstantial and tangential although his thought content was described as "over inclusive and had to be redirected some."  The Veteran denied experiencing any delusions or hallucinations.  He denied suicidal or homicidal ideations.  The Veteran was oriented in person, time and place.  His judgment, intelligence and insight were average and he understood the outcome of his behavior.  The examiner noted that the Veteran does have sleep impairment which interferes with daily activity.  The examiner assigned a GAF score of 65.  He summarized the effect of the Veteran's anxiety as occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  He provided that the Veteran maintained long term employment for over 30 years but had a drinking problem severe enough that sent him to rehab twice.  Other than that, he functioned satisfactorily at work and did not report a significant social impairment.  

The examiner opined that the Veteran did not meet the diagnostic criteria for PTSD at this time, however he does meet the criteria for an anxiety disorder.  The examiner found that the claimed stressor supported a diagnosis of anxiety disorder and his symptoms were caused by exposure to severe injury of others due to hostile military activity.  The Veteran also reported what appears to be situational depression related to his life stressors and this did not appear to be related to service.  The examiner found no evidence of schizophrenia or any other psychosis.  

A May 2013 VA treatment continued to show symptoms of PTSD and depression.  The examiner noted that the Veteran was in a stable mood without passive thoughts of death, suicidal or homicidal ideations, psychosis, or nightmares and intrusive thoughts, hypervigilance, avoidance or startled response.  He was noted to be "socially withdrawn, [but] doing better."  

On mental status examination, the Veteran was noted as casually dressed, had good eye contact and he was cooperative and appropriate.  His mood was euthymic and the Veteran denied having hallucinations, paranoid/grandiose ideations, suicidal or homicidal thoughts.  The physician provided a diagnosis of PTSD and depression.  

The Veteran was afforded another VA examination in November 2013.  The examiner continued the diagnosis of anxiety disorder and alcohol dependence in full sustained remission.  The examiner summarized the Veteran's level of occupational and social impairment as reduced reliability and productivity.  He also attributed all of his symptoms to the anxiety disorder because his alcohol dependence was in full remission.  The examiner assigned a GAF score of 55.  The examiner noted that the Veteran last worked in August 2013 when he tried to deliver pizzas but had to quit after three weeks because he was so nervous to work at night.  The examiner also noted that the Veteran supported himself on retirement benefits and had started college in 2012.  The Veteran's family owned a business and agreed to hire him once he completed his computer courses.  The Veteran reported that he had completed his first semester, but had to leave college due to his health.  He reported that his grades were good but his blood pressure was elevated as a result of school.  

With regards to his mental health, the Veteran initially denied suicidal thoughts but then reported "thoughts" within the last 12 months but has no plans to hurt himself because his wife and grandson need him.  The Veteran continued to report trouble falling asleep and has about eight hours of broken sleep each night.  He also reported a decrease in appetite, energy and interest as well as occasional crying spells and feelings of worthlessness since he can no longer work.  The Veteran also reported that he used to bathe daily but has now decreased it to once or twice a week depending on how he feels.  However, "he says that he washes up every day."  The Veteran also reported that he stopped drinking in the fall of 2012.  The examiner also noted symptoms of depressed mood, anxiety, chronic sleep impairment and difficulty in adapting to stressful circumstances including work or a worklike setting.  

With regards to his social functioning, the Veteran continued to be married to his wife and raising his grandson.  The Veteran reported that his daughter was pregnant again and had moved back in with them, however, she was doing well and working two jobs to pay her fines.  The Veteran reported having four children and a very close relationship with his daughter but no relationship with his twins.  The Veteran continued to be an active member at the VFW and is the assistant commander.  He reported that his best friend died a couple of years ago and he now spends his free time painting, going out to eat once or twice a month, playing golf four times year, taking his grandson skating twice a week, doing yardwork, watching television or listening to music.  

The examiner opined that there is no evidence supporting unemployability due to an anxiety disorder.  Historically, the Veteran maintained employment for over 30 years despite his drinking problem.  He stopped working at his last job as a delivery driver in 2009 because the work "dropped off" and he reports getting upset and mad because he was not working and that his anxiety had worsened.  The examiner found that this statement is inconsistent with the "notion of unemployability" and found that it is less likely than not that the Veteran is unemployable due to his anxiety disorder.  The examiner noted that the Veteran's stress and frustration appeared to be reduced by caring for his grandson and wife.       

At the April 2015 Board hearing, the Veteran testified that he feels very nervous and uncomfortable around crowds and loud noises.  He also testified that he was offered a good job from his niece once he completed his computer courses but he had to quit his courses because of his high blood pressure, headaches and being nervous around crowds, even though the classes did not have many students.  The Veteran reported that he last worked delivering pizzas but he started getting nervous when he had difficulty with the directions or addresses.  He also testified that he still drives but not a lot because it makes him very nervous.  

Analysis 

After a detailed review of the claims file, the Board finds that for all periods under consideration, a 50 disability rating for anxiety disorder is most appropriate.  

As outlined above, the Veteran's anxiety disorder results in occupational and social impairment with reduced reliability and productivity due to such symptoms as anxiety; chronic sleep impairment; difficulty establishing and maintaining effective work and social relationships; exaggerated startle response; avoidance; isolative behavior; poor energy; anhedonia; irritability; anger; and embarrassment.  While the Veteran does not exhibit all the symptoms listed under the 50 percent criteria, the Board finds that the level of impairment caused by the above symptomatology during the entire appeal period more nearly approximates the frequency and severity contemplated in the criteria for a 50 percent rating.  See Mauerhan v. Principe, 16 Vet. App. 436 (2002) (symptoms recited in the rating schedule for mental disorders are to serve as examples of the type and degree of the symptoms and not an exhaustive list).  The Board finds it significant that both the lay and medical evidence of record shows that the Veteran is limited socially and occupationally by his anxiety disorder.  Additionally, while the August 2011 VA examiner described his symptoms as causing an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks but generally satisfactorily functioning, the Board finds that the lay evidence of record shows that the Veteran's anxiety with sleep impairment has been significant throughout the appeal period.  The Board does not see a significant difference in the symptomatology noted prior to November 19, 2013 as compared to symptomatology noted beginning November 19, 2013 to justify a different rating for the two periods.  The record also indicates that the Veteran worked for over 30 years with the fire department before retirement based on age or duration of his employment.  He also indicated that he enrolled in college after his retirement, and supports himself based on his retirement benefits.  He reported to the November 2013 examiner that he stopped working at his last job as a delivery driver in 2009 because the work "dropped off" and his anxiety had worsened since he stopped working.  The Veteran reported he had to quit school because of his elevated blood pressure.  However, at the April 2015 Board hearing, the Veteran testified that he quit his job because he would get nervous when he had difficulties with finding an address and that he quit school because of his elevated blood pressure, headaches, and being nervous around crowds, although he stated that the class did not have that many people.  As such, resolving all reasonable doubt in the Veteran's favor, his symptoms at least warrant a 50 percent rating criteria for the entire appeal period.   

The Board also notes that the Veteran was assigned GAF scores of 65 and 55.  GAF scores ranging from 71 to 80 indicate symptoms, if present, are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after a family argument) and reflect no more than slight impairments in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  Scores ranging from 61 to 70 illustrate mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally indicate that the individual is functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect, circumstantial speech, or occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends or conflicts with peers or co-workers).  While the GAF scores are not determinative by themselves, the Board finds that taken together with the other evidence of record, the type, frequency, and severity of the Veteran's symptoms reflect a level of impairment that most closely approximates a 50 percent disability rating, but not higher, throughout the entire period on appeal.  

The Board however, does not find that the Veteran's anxiety disorder more closely approximates the criteria for a higher rating.  The Board finds that the symptoms of the Veteran's anxiety disorder with sleep problems are not of the type and severity contemplated by the 70 percent disability rating.  The Board notes that the Veteran has reported a history of suicidal ideations when he returned from service, but denied any current suicidal or homicidal ideations repeatedly on multiple evaluations.  More recently, the Veteran reported "thoughts" within the last 12 months but he admitted he had no suicidal plans because he knew his grandson needed him.  Thus, the symptom does not reflect a severity, duration, and frequency of a symptom associated with a 70 percent rating.  The Board also notes that the Veteran has difficulty in adapting to stressful circumstances to include his previous employment in the delivery business.  However, the Board finds that his symptoms do not rise to the level of social and occupational impairment with deficiencies in most areas.  At the April 2015 Board hearing, the Veteran testified that he was still able to drive but "not a lot."  The Veteran was repeatedly noted as oriented to person, place, and time.  The Veteran also has been consistently found casually dressed and appropriately groomed.  The Veteran's affect was also repeatedly noted as appropriate except in May 2011 when his affect was noted to be irritable and his mood was dysthymic.  In any event, disturbances in mood are contemplated in a 50 percent rating.  The Veteran had consistently denied having any current delusions or hallucinations.  The Veteran's thought process was also noted as logical, coherent, and goal directed.  The Veteran does present at times with circumstantial and tangential thoughts according to the VA examiners, but this is contemplated in a 50 percent rating.  His insight and judgment were noted as fair and his insight was intact.  There was no evidence of perceptual impairment or any evidence of a thought disorder.  His memory and concentration were intact and his abstract reasoning and impulse control were also intact.  In any event, memory impairment is contemplated in a 50 percent rating.  Additionally, the Board acknowledges that the Veteran's marriage was strained (during the Veteran's wife's lifetime) due to concerns for his wife, daughter and grandson, and had resulted in the Veteran's sleep difficulties.  The Board also acknowledges that he has difficulties at work and school, including becoming nervous when he is driving or being in a classroom.  However, the Board finds that the Veteran's relatively stable marriage (prior to his wife passing away), employment history (including a "fine" relationship he had with his co-workers), and reported relationships with his family and the VFW show that while the Veteran has difficulty establishing and maintaining effective work and social relationships, his symptoms do not rise to an inability to establish and maintain effective relationships.  Also, while the Veteran appeared to indicate that he was neglectful of personal hygiene, he followed up this assertion by maintaining that "he washes up every day."  The Veteran's overall symptoms do not reflect the severity, duration, and frequency of symptoms consistent with a 70 percent rating.  In Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013), the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Otherwise, "a veteran whose symptoms correspond exactly to a 30 percent disability could attain a 70 percent rating simply by demonstrating that those symptoms have adversely impacted his work, school, family relations, judgment, thinking, and mood.  This interpretation runs contrary to the regulation's plain language."  Id. at 116. 

The Board also finds that the Veteran's disability does not more nearly approximate the criteria for a 100 percent rating.  The Board finds that total occupational and social impairment has not been shown as the Veteran's symptoms have not been manifested by persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform daily living, or disorientation to time or place.  Again, the Veteran was repeatedly noted as oriented to person, place and time.  The Veteran was also repeatedly noted as casually dressed and appropriately groomed.  The Veteran's affect was also repeatedly noted as appropriate except on one occasion in May 2011.  The Veteran denied experiencing any delusions or hallucinations.  The Veteran's thought process was also noted as logical, coherent, and at worst was noted by the August 2011 examiner as being over inclusive and needed to be redirected.  His insight and judgment were noted as fair and his insight was intact.  There was no evidence of perceptual impairment or any evidence of a thought disorder.  His memory and concentration were intact and his abstract reasoning and impulse control were also intact.  Additionally, the Veteran maintains a relationship with his family and social relationships and was able to maintain his employment for 30 years with the fire department.  The fact that the Veteran had difficulty with a particular type of employment does not mean he is precluded from obtaining or sustaining other types of employment especially in light of his long history of steady employment with a fire department.  There is no indication from the Veteran's clinicians and VA examiners that he is unemployable due to his anxiety disorder.  There is no credible persuasive evidence that shows that the Veteran's anxiety manifests symptoms that render him totally occupationally and socially impaired.  

Thus, the Board finds that the Veteran is entitled to a higher rating of 50 percent, but no higher, prior to November 19, 2013, but he is not entitled to a rating in excess of 50 percent beginning November 19, 2013.  

Other Considerations

An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.
Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected anxiety disorder with the established criteria found in the rating schedule.  As discussed in detail previously, the Veteran's symptomatology is fully addressed by the rating criteria under which such disabilities are rated.  Additionally, as seen above, the Board has taken into consideration those symptoms which are not explicitly listed as examples under the diagnostic code; therefore there are no additional symptoms that are not addressed by the rating schedule or that have not been considered by the Board in assigning the appropriate rating.  The Veteran also has not described any exceptional or unusual features of his disability, and there is no objective evidence that any manifestations are unusual or exceptional.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

Entitlement to an effective date earlier than May 27, 2011 for the grant of service connection for an anxiety disorder is denied.

A higher rating of 50 percent for an anxiety disorder prior to November 19, 2013 is granted, subject to the laws and regulations governing monetary awards.

A rating in excess of 50 percent for an anxiety disorder beginning November 19, 2013 is denied. 


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim of entitlement to a higher rating for service-connected coronary artery disease, status post myocardial infarction, due to herbicide exposure, rated at 30 percent from November 1, 2013, so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

Relevant to the Veteran's claim for a higher initial rating for his coronary artery disease, while the Veteran was last afforded a VA examination in October 2013, a new examination is necessary in order to determine the current severity of the Veteran's coronary artery disease as the evidence of record suggests that there may have been a material change in his condition since such examination.   

Here, VA treatment records from the Memphis VAMC dated July 27, 2013 showed that the Veteran was hospitalized for an acute myocardial infarction, also known as a heart attack.  Stents were placed to the mid right coronary artery and mid circumflex coronary artery.  The Veteran reported situational stress at home.  He also reported smoking one pack per day (1 PPD) for over 25 years though he quit six months ago.  He also reported a history of alcoholism though he had been sober for two years.  The Veteran was discharged two days later.  

An August 2013 cardiology nursing note showed that the Veteran was currently on aspirin and Plavix.  Prior to his procedure, the Veteran reported symptoms of chest pain.  However, after the procedure, he did not have chest pain, shortness of breath (SOB), palpitation, nausea/vomiting/diaphoresis, leg pain, hematoma, hematuria, melena or rash symptom.

The Board observes that the Veteran was afforded a VA examination in October 2013, but was not provided a stress test to determine his metabolic equivalent (MET) level.  Rather, the examiner noted that a diagnostic test had not been conducted.  Nonetheless, he provided that the lowest level of activity that the Veteran was able to perform was a workload greater than 3 to 5 METs (> 3-5 METs) before experiencing symptoms of dyspnea.  The examiner did not clarify how the MET level was obtained without conducting a diagnostic exercise test and he did not clarify whether the results were solely based on the Veteran's heart condition.  The examiner relied upon test results in a July 29, 2013 echocardiogram which revealed the left ventricular ejection fraction (LVEF) of 55 percent.  With regards to functional impact, the examiner found that the Veteran is unable to do strenuous work due to shortness of breath, but there is no effect on his ability to perform sedentary work.  The examiner concluded that the Veteran presently complains of mild discomfort  (3/10 or 4/10) in his chest which started after the cardiac stent placement.  The symptoms can occur any time and last about a minute, and is relieved with rest and relaxation.  There are no associated symptoms of dyspnea, nausea, vomiting, diaphoresis, dizziness, pre-syncope or syncope.  A physical examination revealed that the Veteran was alert, oriented and not in acute distress.  

The Board notes that a March 2014 VA addendum opinion was obtained in order to determine whether the cardiac functioning result (MET levels) provided in the October 2013 VA examination were solely based on the Veteran's service-connected heart condition.  The examiner reported that the record indicates that the Veteran's limitation is not solely on the Veteran's heart condition.  The examiner relied on an exercise tolerance stress test performed on February 18, 2014 that showed that the Veteran was able to walk for over ten minutes (stage IV) and established METs of 12.70 but stopped due to leg pain and dizziness.  The examiner found that the estimated METs provide in the October 2013 VA examination was "by history only. There is documentation in the record provided that when ambulation was limited, it is due to the Veteran's back pain."  The examiner opined that the workload level of 12.70 METs provided in the Veteran's treatment records is a more accurate result, based on actual exercise tolerance test and not an estimation by history.  

Significantly, thereafter, an April 2014 cardiology note indicated that the Veteran was treated for "a sensation of being able to feel his coronary stent."  The Veteran testified at the April 2015 Board hearing that he can feel the stents placed in his chest.  He also claimed that he is unable to work due to his service-connected anxiety disorder and heart disease.  As the evidence suggests that there may have been a material change in the Veteran's condition, a remand is necessary to afford the Veteran a new VA examination which addresses the current nature and severity of his heart condition.  

Regarding the issue of TDIU, the Board notes that the Veteran initially claimed entitlement to TDIU in the February 2014 notice of disagreement.  In an October 2014 correspondence, the Veteran withdrew his claim for TDIU.  However, at the April 2015 Board hearing, he testified that he believed he is unable to work due to his service-connected anxiety disorder and heart disorder.  

The Court has held that entitlement to a TDIU is an element of all appeals for a higher rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised when a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Therefore, a claim for TDIU has been raised at the Board hearing and is considered part and parcel of the increased rating claims.  See Rice, supra.  A remand for further development is required prior to adjudicating the Veteran's TDIU claim.  (Note:  the Veteran has a combined disability rating of 70 percent beginning May 27, 2011, 100 percent beginning September 10, 2013, 80 percent beginning November 1, 2013, and 100 percent beginning January 22, 2015.) 

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA letter regarding the TDIU, in accordance with 38 U.S.C.A. §§ 5103(a).

2.  Ask the Veteran to complete VA Form 21-8940, Veteran's Application for Increased Compensation based on unemployability.

3.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the current level of severity of his service-connection coronary artery disease, status post myocardial infarction.  The record, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  Following the examination, the examiner should address the following:

a)  Describe all symptoms caused by the Veteran's service-connected coronary artery disease, as well as the severity of each symptom.  The examiner should provide an assessment of exercise capacity in terms of METs; left ventricular function; and commentary on the presence, or lack thereof, of chronic congestive heart failure, and its frequency.  

In providing the above opinion the examiner should be advised that VA regulation require METs testing for evaluating cardiovascular disabilities in all cases unless there is a medical contraindication, LVEF testing is 50 percent or less, when chronic congestive heart failure is present, there have been more than one episode of congestive heart failure within the past year, or when a 100 percent evaluation can be assigned on another basis.  See 38 C.F.R. § 4.100.  If a determination of METs by exercise testing cannot be done for medical reasons, then the examiner should document the reason for not performing METs testing and he or she should provide an estimate of the level of activity expressed in METs that is supported by specific examples (such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness or syncope. 

The examiner should also assess the functional impact of the Veteran's service-connected heart disability on his ability to perform sedentary type of work and manual type of work. 

4.  After completing the above, the Veteran's claim for a higher initial rating for coronary artery disease and TDIU should be readjudicated based on the entirety of the evidence, to include all evidence received since the issuance of the October 2014 supplemental statement of the case.  If the benefits sought on appeal are denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


